         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 1 of 20




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES M. YOUNG, SR., et al.                        No. 4:18-CV-0403

                Plaintiffs,                        (Judge Brann)

        v.

SCOTT TOWNSHIP, et al.,

               Defendants.

                              MEMORANDUM OPINION

                                   JUNE 26, 2020

I.      BACKGROUND

        Two motions for summary judgment are ripe for the Court’s disposition.

        Plaintiffs have concurred with the motion for summary judgment made by

Defendants Megan Fetterman and Columbia Montour Snyder Union Counties of

Central Pennsylvania Service System.1 Therefore, the Court grants this motion.

And the Court dismisses with prejudice all claims against Fetterman and Columbia

Montour Snyder Union.

        Plaintiffs do contest, however, the second motion. This one comes from

Defendants Scott Township, Chief Raymond Klingler, Sergeant Joseph Grassley,

Officer Vincent Figueiredo, and Officer Paul Kelly (the “Scott Township

Defendants”). The Court also grants these Defendants’ motion.


1
     See Docs. 79, 90.
          Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 2 of 20




II.      DISCUSSION

         A.      Standard of Review

         I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”2

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”4 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”5 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”6

         “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of



2
      Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
3
      Fed. R. Civ. P. 56(a).
4
      Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
      v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
5
      Clark, 9 F.3d at 326.
6
      Id.
                                                 -2-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 3 of 20




proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based

on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,


7
     Liberty Lobby, Inc., 477 U.S. at 252.
8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
11
     Celotex, 477 U.S. at 323 (internal quotations omitted).
                                                -3-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 4 of 20




and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact




12
     Id.
13
     Liberty Lobby, 477 U.S. at 250.
14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
                                                 -4-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 5 of 20




undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless there

is sufficient evidence favoring the nonmoving party for a jury to return a verdict

for that party.”19 “If the evidence is merely colorable . . . or is not significantly

probative, summary judgment may be granted.”20

        B.      Undisputed Facts

        With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

                1.      Jonathan Young

        Jonathan Young resided at 2700 Lackawanna Avenue, Lot 5, Bloomsburg,

Columbia County, Pennsylvania 17815.21

        Young suffered from schizophrenia and had been involuntarily committed

numerous times in the past.22 Scott Township (Columbia County) officers assisted

in serving Section 302 involuntary commitment warrants on Young in the past.
16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
18
     Liberty Lobby, 477 U.S. at 249.
19
     Id.
20
     Id. at 249-50 (internal citations omitted).
21
     Doc. 84 at ¶ 2.
22
     Doc. 84 at ¶¶ 3-4.
                                                   -5-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 6 of 20




Young was not violent during the previous interactions with Scott Township

officers.23

        Young drank alcohol and had a history of drug use. Young was a frequent

user of the drug called “bath salts.” Young had been arrested before for drug use.24

                2.     Events Prior to the Police’s Entry

        Young was hallucinating on the day of this incident – November 13, 2016.

That day, Young was not taking his mental health medication. Young’s parents

believed he needed immediate medical help and should have been admitted to the

hospital. November 13, 2016 was the worst that James Young (“James”; Young’s

father) had seen his son’s behavior.25

        In keeping, a Section 302 involuntary commitment warrant (“the warrant”)

was issued for Young on November 13, 2016.26 Meghan Fetterman was an

intervention specialist for Columbia Montour Snyder Union (“CMSU”) and mainly

dealt with mental health crises.27 Young’s parents provided information regarding

Young’s mental health to Fetterman; she approved the warrant and requested that

Scott Township officers assist in serving it.28




23
     Doc. 84 at ¶¶ 5-6.
24
     Doc. 84 at ¶¶ 7-10.
25
     Doc. 84 at ¶¶ 12-15.
26
     Doc. 84 at ¶ 16.
27
     Doc. 84 at ¶¶ 17-18.
28
     Doc. 84 at ¶¶ 19-21.
                                          -6-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 7 of 20




        Officers believed Young was a danger to himself and to others on the

incident date.29 James told the officers that his son had physically grabbed his

mother. James told the officers that his son had tools such as a hammer and

screwdrivers in the residence. James told the officers that Young had a baseball

bat inside his residence (a trailer), and that Young had chased him and his wife out

of the residence using the baseball bat.30

        Sandra Young (“Sandra”; Young’s mother) wanted the officers to do what

was necessary to get her son to the hospital. James suggested that the officers

break a window to get into the trailer. Officers as well as Fetterman spoke to

Young in an effort to convince Young to exit his residence. Officers had Judy

Snyder, Young’s aunt to whom he was close, speak to Young on the phone and in-

person to convince him to come out of his residence. Officers had Snyder try to

convince Young to open the door to let his dog out in an effort to have him exit the

residence. And officers had Young’s parents speak to Young in an effort to get

him to come out of his residence.31

        While his family, Fetterman, and officers were trying to convince Young to

come out, they could hear Young barricading the door and nailing it shut.32 James




29
     Doc. 84 at ¶¶ 22-23. Plaintiffs attempt to contest these facts. But Plaintiffs have not
     marshaled enough evidence to create a genuine dispute. See Doc. 89 at ¶¶ 22-23.
30
     Doc. 84 at ¶¶ 24-27.
31
     Doc. 84 at ¶¶ 28-35.
32
     Doc. 84 at ¶ 36.
                                                 -7-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 8 of 20




drew a diagram of the residence for officers.33 Officers made the decision to enter

Young’s residence after mental health workers, officers, and family members had

tried to convince Young to come out because Young posed a danger to himself and

to others.34 And officers made the decision to enter Young’s residence pursuant to

the Section 302 warrant.35

        Officers and Meghan Fetterman did not anticipate a violent response from

Young when officers entered the residence.36 Officers made the decision to enter

Young’s residence while on the scene, based on the totality of the circumstances.37

They made this decision after an hour had passed with no success in convincing

Young to exit the residence.38 While his family, Fetterman, and officers were

trying to convince him to come out of his residence, Young readied himself for

entry and made things more dangerous for the officers.39

                3.     Events Inside the Residence

        Young greased the floor just inside the door, making the floor slippery.40

Young retreated to his bedroom.41 He had a hatchet and a baseball bat in his


33
     Doc. 84 at ¶ 37.
34
     Defendants claim this convincing took “close to one hour” but do not support this claim with
     evidence. See Doc. 84 at ¶ 38. Plaintiffs have not marshaled enough evidence to create a
     genuine dispute of material fact. See Doc. 89 at ¶ 38.
35
     Doc. 84 at ¶ 39.
36
     Doc. 84 at ¶ 40. Plaintiffs have not marshaled enough evidence to create a genuine dispute
     of material fact. See Doc. 89 at ¶ 40.
37
     Doc. 84 at ¶ 41.
38
     Doc. 84 at ¶ 42.
39
     Doc. 84 at ¶ 43.
40
     Doc. 84 at ¶ 44.
41
     Doc. 84 at ¶ 45.
                                                -8-
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 9 of 20




possession.42 Young was given orders throughout his interactions with officers in

the house to drop the hatchet and baseball bat.43

        Young was screaming and yelling while officers were inside the residence.44

Young emerged out of the residence’s bathroom, advancing toward the officers,

swinging the baseball bat and the hatchet.45 Officer Figueiredo utilized his taser on

Young to no avail.46 The taser did not subdue Young.47 Young retreated into the

bathroom.48

        Young came out his bathroom a second time advancing towards officers and

swinging the baseball bat and the hatchet.49 An officer yelled “hatchet” as Young

charged the officers.50 Sergeant Grassley discharged his firearm—with this shot in

response to Young’s actions.51 Then, Sergeant Grassley discharged his firearm a

second time.52 Three days later, Young died.53

42
     Doc. 84 at ¶¶ 46-47.
43
     Doc. 84 at ¶ 48.
44
     Doc. 84 at ¶ 49.
45
     Doc. 84 at ¶ 50.
46
     Doc. 84 at ¶ 51.
47
     Doc. 84 at ¶ 52.
48
     Doc. 84 at ¶ 53.
49
     Doc. 84 at ¶ 54.
50
     Doc. 84 at ¶ 55.
51
     Doc. 84 at ¶ 56.
52
     Doc. 84 at ¶ 58. The parties dispute why—or, what precipitated—Sergeant Grassley firing
     this second shot. Defendants state that “Young charged officers a third time swinging a
     baseball bat and helmet,” and that “Sergeant Grassley discharged his firearm a second time in
     response to Young’s actions.” Doc. 84 at ¶¶ 57-58. In my view, Plaintiffs have done enough
     to dispute these facts. See Doc. 89 at ¶¶ 57-58; Doc. 91 at 9-10, 15, 18-20. And, by
     extension, Plaintiffs have done enough to dispute the next fact that Defendants offered—that
     “Sergeant Grassley discharged his firearm because of the fear that Young would kill himself
     and Officer Kelly.” Doc. 84 at ¶ 59; see Doc. 89 at ¶¶ 57-59.
53
     Doc. 84 at ¶ 11.
                                               -9-
        Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 10 of 20




                4.     Scott Township Policies and Trainings54

        Scott Township Police Department has a “Legal Service” policy.55 The

“Legal Service” policy discusses persons who may be subject to involuntary

emergency examination and treatment.56 The Scott Township Police Department

conducts training on barricaded persons.57

                5.     Chief Klingler’s Training and Qualifications

        Chief Klingler was trained in hostage negotiations. He attended a training

with CSMU called “Serious Mental Illness: What Police Officers Need to Know.”

He has SWAT training regarding high risk warrant execution. He was on the

Columbia County Montour SWAT team for twelve years.58

        Chief Klingler received training on barricaded or suicidal persons,

violent/dangerous people, crisis and emergency management, and mental illness

and behavioral health issues.59 Further, Chief Klingler has experience with

barricaded individuals with mental illnesses in the past.60 And he has executed

Section 302 warrants in the past.61




54
     The parties dispute whether Scott Township Police Department has a “Barricaded Person”
     policy. See Doc. 84 at ¶ 64; Doc. 89 at ¶ 64.
55
     Doc. 84 at ¶ 65.
56
     Doc. 84 at ¶ 66.
57
     Doc. 84 at ¶ 67. Plaintiffs have not marshaled enough evidence to create a genuine dispute
     of material fact. See Doc. 89 at ¶ 67.
58
     Doc. 84 at ¶¶ 68-71.
59
     Doc. 84 at ¶¶ 72-75.
60
     Doc. 84 at ¶ 76.
61
     Doc. 84 at ¶ 77.
                                                - 10 -
        Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 11 of 20




                6.     Officer Figueiredo’s Training and Qualifications

        Officer Figueiredo has training regarding barricaded persons.62 He also has

training on crisis and emergency management as well as de-escalation

techniques.63 Officer Figueiredo has training on interactions with individuals who

are mentally ill.64

                7.     Officer Kelly’s Training and Qualifications

        Officer Kelly has training on crisis and emergency management, as well as

on negotiating with individuals who are mentally ill. Officer Kelly has taken the

training course “Invisible Wounds.”65

                8.     Sergeant Grassley’s Training and Qualifications

        Sergeant Grassley has taken the training course “Invisible Wounds.”66

Sergeant Grassley has training regarding barricaded persons.67 Sergeant Grassley

also had training on crisis and emergency management and is trained on

individuals who are mentally ill.68




62
     Doc. 84 at ¶ 78. Plaintiffs have not marshaled enough evidence to create a genuine dispute
     of material fact. See Doc. 89 at ¶ 78.
63
     Doc. 84 at ¶¶ 79-80.
64
     Doc. 84 at ¶ 81. Plaintiffs have not marshaled enough evidence to create a genuine dispute
     of material fact. See Doc. 89 at ¶ 81.
65
     Doc. 84 at ¶¶ 82-84.
66
     Doc. 84 at ¶ 85.
67
     Doc. 84 at ¶ 86. Plaintiffs have not marshaled enough evidence to create a genuine dispute
     of material fact. See Doc. 89 at ¶ 86.
68
     Doc. 84 at ¶¶ 87-88.
                                               - 11 -
        Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 12 of 20




        C.     Analysis

               1.     Plaintiffs’ Americans with Disabilities                    Act      and
                      Rehabilitation Act Claim (Count II)

        Plaintiffs’ Count II issues under Title II of the Americans with Disabilities

Act and under the Rehabilitation Act.69 Plaintiffs concede that the “wrongful

arrest” theory of liability does not apply.70 Plaintiffs’ claim fails because Plaintiffs

have not shown the Scott Township Defendants’ “deliberate indifference.”

        Deliberate indifference satisfies the showing of intentional discrimination

that a plaintiff must make to recover damages in ADA cases.71 A plaintiff can

show deliberate indifference by showing (1) “knowledge that a federally protected

right is substantially likely to be violated” and (2) “failure to act despite that

knowledge.”72 A plaintiff can make this showing by submitting evidence of (a)

existing policies causing a “failure to adequately respond to a pattern of past

occurrences of injuries like” Plaintiffs’; or (b) “the risk of cognizable harm” being

“so great and so obvious that the risk and the failure to respond will alone support

finding deliberate indifference.73

        Here, given the above facts, Plaintiffs have not shown the Scott Township

Defendants’ deliberate indifference. Officers assisted in serving Section 302

69
     Doc. 1 at ¶¶ 76-92. Courts interpret these two laws the same way. See Chisolm v.
     McMainimon, 275 F.3d 315, 324 n.9 (3d Cir. 2001). For shorthand, the Court will simply
     refer to “ADA” cases during this discussion.
70
     See Doc. 83 at 6-7; Doc. 91 at 27-29.
71
     S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 263 (3d Cir. 2013).
72
     Id. at 265.
73
     Haberle v. Troxell, 885 F.3d 170, 181 (3d Cir. 2018) (cleaned up).
                                                - 12 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 13 of 20




warrants on Young in the past, and Young had not been violent. Further, Plaintiffs

have not shown any instances of the Scott Township Defendants failing to

adequately respond to a pattern of past occurrences involving like mentally ill

individuals. Indeed, the officers in question had been trained on barricaded

persons, high risk warrant execution, crisis and emergency management, and

dealing with the mentally ill. The Court, due to the Scott Township Defendants’

lack of deliberate indifference, dismisses Plaintiffs’ Count II.74

                2.      Plaintiffs’ Excessive Force Claim (Counts IV and V)

        A particular use of force’s “reasonableness” “must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.”75 “The calculus of reasonableness must embody allowance for the

fact that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of

force that is necessary in a particular situation.”76




74
     See id. at 182; see also Houck v. City of Prairie Vill., 978 F. Supp. 1397, 1406 (D. Kan.
     1997), aff’d, 166 F.3d 347 (10th Cir. 1998) (police officers’ actions in dealing with mentally
     ill plaintiff “[did] not represent deliberate indifference to a risk of harm or the failure to take
     reasonable measures to prevent harm”; “[t]o the contrary, it was a reasonable response, if not
     the only reasonable response, to the situation”); compare with Young v. Sunbury Police
     Dep’t, 160 F. Supp. 3d 802, 811 (M.D. Pa. 2016) (officer was told that plaintiff suffered from
     disabilities and required immediate medical attention but said he did not “buy it”). Plaintiffs’
     short arguments for deliberate indifference via the entry to the residence or via a failure to
     train, see Doc. 91 at 29, are unavailing.
75
     Graham v. Connor, 490 U.S. 386, 396 (1989).
76
     Id. at 396-97.
                                                   - 13 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 14 of 20




        Plaintiffs argue that Sergeant Grassley’s second shot constituted an

excessive use of force.77 A police officer is permitted to use deadly force if that

officer has probable cause to believe that a suspect poses a significant threat of

death or serious physical injury to the officers or others.78 But in this case,

regardless of whether or not Sergeant Grassley’s second shot constituted excessive

force, qualified immunity shields the Scott Township Defendants from liability.

        Qualified immunity “shields officials from civil liability so long as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.79 The inquiry for whether a right is

“clearly established” is “an objective (albeit fact-specific) question,” where an

officer’s “subjective beliefs . . . are irrelevant.”80 A district court must consider

“only the facts that were knowable to the defendant officer.”81

         Here, Plaintiffs must show that “the violative nature of [Sergeant

Grassley’s] particular conduct [was] clearly established.”82 They may do so by

“identify[ing] a case where an officer acting under similar circumstances as [the

defendant officer] was held to have violated the [constitutional provision at



77
     See Doc. 91 at 15-20.
78
     See Tennessee v. Garner, 471 U.S. 1, 11 (1985).
79
     Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (cleaned up).
80
     Anderson v. Creighton, 483 U.S. 635, 641 (1987).
81
     White v. Pauly, 137 S. Ct. 548, 550 (2017).
82
     Ziglar v. Abbasi, 137 S. Ct. 1843, 1866 (2017). I hold that, given the facts I have provided
     above and detail again below, this is not one of those “rare cases” where Plaintiffs have
     shown an “obvious” violation of a clearly established right. See James v. New Jersey State
     Police, 957 F.3d 165, 169 (3d Cir. 2020).
                                                - 14 -
        Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 15 of 20




issue].”83 This Court “first look[s] to factually analogous precedents of the

Supreme Court and the Third Circuit,” and then to “persuasive authorities, such as

[the Third Circuit’s] nonprecedential opinions and decisions from other Courts of

Appeals,” while “consider[ing] all relevant cases under this inquiry, not just those

cited by the parties.”84 The events here occurred on November 13, 2016. This

Court looks to whether this right was clearly established as of that date.85

        Here, the salient facts and circumstances are as follows. (I reproduce them

from the factual discussion above.)

        1.      Scott Township police officers were serving a Section 302
                commitment warrant on Jonathan Young, who they believed posed a
                danger to himself and to others.

        2.      The officers had been told that Young had tools such as a hammer and
                screwdrivers, as well as a baseball bat, inside the residence.

        3.      Young had barricaded the door and nailed it shut.

        4.      Young had greased the floor of his residence and made it slippery.

        5.      Young had a hatchet and baseball bat, and the officers had given him
                orders to drop these items.

        6.      Young was screaming and yelling throughout.

        7.      Young first advanced towards the officers while swinging the baseball
                bat and the hatchet.

        8.      After being tazed, Young was not subdued, but he retreated into the
                residence’s bathroom.

        9.      Young then came out of his bathroom a second time, advancing
                towards officers and swinging the baseball bat and the hatchet.
83
     White, 137 S. Ct. at 552.
84
     James, 957 F.3d at 170.
85
     See Bryan v. United States, 913 F.3d 356, 363 (3d Cir. 2019).
                                               - 15 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 16 of 20




        10.     Sergeant Grassley discharged his firearm.

        11.     Then, Sergeant Grassley discharged his firearm a second time.

        I have reviewed the relevant precedents and persuasive authorities and I find

that Plaintiffs have not shown that “the violative nature of [Sergeant Grassley’s]

particular conduct [was] clearly established” as of November 13, 2016. The key

facts, in my view, are that Sergeant Grassley had to make a split-second decision in

dealing with a suspect who had just advanced on him twice, screaming and yelling,

while swinging a baseball hat and a hatchet. This suspect had earlier barricaded

his residence’s door, nailing it shut and greasing its floor to make it slippery.

Based on the “full context, with an eye toward the proportionality of the force in

light of all the circumstances,”86 I cannot find that “the justification for [Sergeant




86
     Rowland v. Perry, 41 F.3d 167, 173 (4th Cir. 1994); see Tennessee v. Garner, 471 U.S. 1, 8-9
     (1985) (reviewing previous cases and explaining that “the question was whether the totality
     of the circumstances justified a particular sort of search or seizure”); Gaymon v. Esposito,
     No. CIV.A. 11-4170 JLL, 2013 WL 4446973, at *6 (D.N.J. Aug. 16, 2013) (“the application
     of the qualified immunity defense in the special context of excessive force claims under the
     Fourth Amendment requires an assessment, under the totality of the circumstances . . .”).
     The fact that I must conduct this review with an eye towards the totality of the circumstances
     is important because it dulls Plaintiffs’ only real argument against qualified immunity: that
     “there is a fact issue as to whether or not Decedent was unarmed” at the time of Sergeant
     Grassley’s second shot. Doc. 91 at 22. Plaintiffs focus in on Sergeant Grassley’s second
     shot, but they minimize the impact of the actions that Young took before that. In Rowland v.
     Perry, the United States Court of Appeals for the Fourth Circuit shook off the defendant’s
     request to adopt “a segmented view of the sequence of events.” The Fourth Circuit noted
     that “[t]his approach seems to us to miss the forest for the trees” and that “[a]rtificial
     divisions in the sequence of events do not aid a court’s evaluation of objective
     reasonableness.” 41 F.3d at 173. I agree.
                                                  - 16 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 17 of 20




Grassley’s] use of force [had] ceased.”87 And, by extension, Sergeant Grassley

was not violating a clearly established right as of November 13, 2016.88

                3.      Plaintiffs’ Unlawful Entry Claim (Count IV)

        Plaintiffs purport to bring a Fourth Amendment claim “against all Scott

Township officers based on unlawful entry into [Young’s] home.”89 According to

Plaintiffs, “officers clearly violated the knock and announce rule.”90 But “[t]he

Fourth Amendment’s flexible requirement of reasonableness should not be read to

mandate a rigid rule of announcement that ignores countervailing law enforcement

interests.”91 I hold that the Scott Township officers, in their execution of a Section

302 involuntary commitment warrant, and given the circumstances and facts that

preceded their entry, did not violate the knock and announce rule in their entry into

the residence.92


87
     Lytle v. Bexar Cty., Tex., 560 F.3d 404, 413 (5th Cir. 2009).
88
     See Lane v. City of Camden, No. CIV. 11-5584 RBK/JS, 2015 WL 5603039, at *8-*9 (D.N.J.
     Sept. 23, 2015) (officers received qualified immunity when they discharged their weapons
     only after suspect “advanced upon [them] quickly” and “lung[ed] at them with a large
     knife”); see also Mitchell v. Schlabach, 864 F.3d 416, 421-22 (6th Cir. 2017); Mullins v.
     Cyranek, 805 F.3d 760, 767 (6th Cir. 2015); Tom v. Voida, 963 F.2d 952, 962 (7th Cir.
     1992). Plaintiffs’ cited case, Lamont v. New Jersey, 637 F.3d 177, 185 (3d Cir. 2011), is
     inapposite. In Lamont, the defendant officers were in an open field, discharged thirty-five
     rounds (many into the suspect’s back), and had a much longer time to assess the potential
     danger that the suspect posed.
89
     Doc. 91 at 12.
90
     Id.
91
     Wilson v. Arkansas, 514 U.S. 927, 934 (1995).
92
     See Doby v. DeCrescenzo, 171 F.3d 858, 870 (3d Cir. 1999); Linbrugger v. Abercia, 363
     F.3d 537, 539, 542 (5th Cir. 2004) (upholding police officers’ entry into residence in order to
     “serve a judicial warrant . . . for [plaintiff’s] involuntary mental health commitment”);
     McCabe v. Life-Line Ambulance Serv., Inc., 77 F.3d 540, 546-47 (1st Cir. 1996) (city’s
     policy of permitting police officers to execute involuntary civil commitment orders by means
     of forcible, warrantless entries into private residences did not violate Fourth Amendment).
                                                    - 17 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 18 of 20




                4.      Plaintiffs’ Monell Claim (Counts I and III)

        “[T]he requirement of an underlying constitutional violation is implicit in

the Third Circuit’s Monell framework.”93 The absence of “an underlying

constitutional violation” compels summary judgment for the Scott Township

Defendants on Plaintiffs’ Monell claim, which Plaintiffs have asserted through

their Counts I and III.94

                5.      Plaintiffs’ State Law Torts Claims (Counts VI-VIII)

        Plaintiffs bring three tort claims under Pennsylvania law: assault, battery,

and negligent infliction of emotional distress.95 The Scott Township Defendants

assert that the Pennsylvania Political Subdivision Tort Claims Act (“PSTCA”)

grants them immunity.96 The PSTCA certainly applies to Plaintiffs’ claim of

negligent infliction of emotional distress.97 The other two torts pose a closer

question. Though this Act does not protect actions done with “actual malice or

willful misconduct,”98 “to rise to the level of willful misconduct, a police officer

must intend to commit the intentional tort.”99 Plaintiffs marshal their assault and

battery claims against Sergeant Grassley, but Plaintiffs “did not offer any evidence

93
     Lansberry v. Altoona Area Sch. Dist., 356 F. Supp. 3d 486, 497 (W.D. Pa. 2018).
94
     See Doc. 1 at ¶¶ 65-75, 93-102.
95
     See Doc. 1 at ¶¶ 117-131.
96
     See Doc. 83 at 23-24.
97
     See Dashner v. Riedy, Civ. A. No. 99-2124, 2004 WL 203193, at *8 (E.D. Pa. Jan. 28, 2004)
     (“The allegation of negligence inherent in a claim for negligent infliction of emotional
     distress contradicts the willful misconduct required to defeat the state’s grant of immunity to
     its officials or subdivisions.”)
98
     42 Pa. C.S.A. § 8550.
99
     Brummell v. City of Harrisburg, No. 1:09-CV-01816, 2010 WL 3896382, at *3 (M.D. Pa.
     Sept. 30, 2010).
                                                - 18 -
          Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 19 of 20




showing that [Grassley] intended to violate [Young’s] rights.”100 Further, as

qualified immunity protected Grassley from Plaintiffs’ excessive force claim, it

likewise protects Grassley from Plaintiffs’ assault and battery claims.101 Thus, the

PSTCA shields the Scott Township Defendants from liability for all three of

Plaintiffs’ state law torts claims.

III.     CONCLUSION

         The facts of this case are tragic. They evoke deep sorrow.

         Yet feelings do not create rulings. As Alexander Hamilton wrote in the

Federalist Papers, the federal judiciary, of which I am a member, has “no direction

either of the strength or of the wealth of society,” “and can take no active

resolution whatsoever. It may truly be said to have neither FORCE nor WILL, but

merely judgment.”102 As federal judges, we make their decisions “because they are

right, right in the sense that the law and the Constitution, as we see them, compel

the result.”103

         As I have explained above, settled rules of law compel dismissal of

Plaintiffs’ claims. Federal judges carry a “charge under the law to uphold the



100
      Salaam v. Wolfe, No. CV 14-2055, 2019 WL 3889745, at *5 (E.D. Pa. Aug. 19, 2019), aff’d,
      806 F. App’x 90 (3d Cir. 2020); see also Vargas v. City of Philadelphia, 783 F.3d 962, 975
      (3d Cir. 2015) (“As the record makes clear, the officers’ actions here do not rise to the level
      of willful misconduct.”).
101
      Salaam v. Wolfe, 806 F. App’x 90, 90 (3d Cir. 2020); Chapolini v. Capodanno, No. CV 18-
      2629, 2019 WL 4242508, at *14 n.11 (E.D. Pa. Sept. 5, 2019).
102
      The Federalist No. 78, p. 523 (J. Cooke ed. 1961) (emphasis in original).
103
      Texas v. Johnson, 491 U.S. 397, 420-21 (1989) (Kennedy, J., concurring).
                                                - 19 -
         Case 4:18-cv-00403-MWB Document 96 Filed 06/26/20 Page 20 of 20




principles found in our nation’s Constitution and their enforcement throughout the

years by the Supreme Court.”104 I have done so here.

                                               ***

         The Court grants the motion for summary judgment made by Defendants

Megan Fetterman and Columbia Montour Snyder Union Counties of Central

Pennsylvania Service System. The Court dismisses with prejudice all claims

against Defendants Fetterman and Columbia Montour Snyder Union.

         The Court also grants the motion for summary judgment made by the Scott

Township Defendants. The Court dismisses with prejudice all claims against

Defendants Scott Township, Chief Raymond Klingler, Sergeant Joseph Grassley,

Officer Vincent Figueiredo, and Officer Paul Kelly.

         An appropriate Order follows.



                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      United States District Judge




104
      Am. Civil Liberties Union v. Gonzales, 478 F. Supp. 2d 775, 820 (E.D. Pa. 2007), aff’d sub
      nom. Am. Civil Liberties Union v. Mukasey, 534 F.3d 181 (3d Cir. 2008).
                                               - 20 -
